Title: James Madison to Dolley Payne Madison, 4 December 1826
From: Madison, James
To: Madison, Dolley Payne Todd


                        
                            
                                
                            
                            
                                
                                    Mr. Conway’s University
                                
                                Monday night Dec. 4. 1826
                            
                        
                        
                        My dearest here we are snug in a warm room consoling ourselves on our escape from the Storm, by our safe arrival, mine
                            about 2 O.C. yesterday, Mr. Monroe’s last night. We found the road so good that it was difficult to avoid getting to Mr
                            Nelson’s too soon. We found them well except young Mrs. N. whose indisposition tho’ not serious, suspended, if nothing
                            more, the trip below. Mr Monroe set out before breakfast in order to call on his brother in Milton leaving me to follow at
                            leisure directly to the University. At Everettsville, he learnt that his brother had died the day before. We are as yet
                            without a Board. Mr Cabell alone having joined us. He left Enniscorthy this morning travelling the whole way with this
                            snow & hail in his face. He can give no particular account of Mrs. Stephenson, who he understood had gone to S. C.
                            in bad health. He says there had been no sale nor final arrangement of the old family seat. He answered my enquiry as to
                            Mrs. Carter that he believed she was pretty well. It seems uncertain whether we shall make a Board at all; Genl. Cocke is
                            detained by a sick son and we hear nothing of either of the other Visitors. I have seen all the professors, particularly
                            Dungleson Tucker Blatterman Key & Lomax & Bonnycastle. The first question from them was whether you were
                            with me; followed by regret at my answer: We have been present at the examinations today and shall continue to attend.
                            They will not be over till wednesday in next week and I fear we shall find it difficult to get away before the end of
                            them. Mr. Trist got down thro’ the snow this afternoon. I have had but little opportunity of conversing with him. He says
                            they are all well, and in their new Quarters. Mr. <T. J.> R. is gone to Washington with some view to his great object. Their
                            last accts. from Mrs Randolph continued to be favorable. Col. R is expected to set out soon on his Southern Mission.  The mail brought me nothing to day, so that there has been some mistake at our post office
                            or some accident in the case Yours always
                        
                            
                                J. M.
                            
                        
                    